

117 HR 509 IH: Coast Guard Safety and Accountability Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 509IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 14, United States Code, to ensure that the Commandant of the Coast Guard responds to safety recommendations by the National Transportation Safety Board.1.Short titleThis Act may be cited as the Coast Guard Safety and Accountability Act. 2.Commandant of the Coast Guard's responses to safety recommendations(a)Amendment to title 14Chapter 7 of title 14, United States Code, is amended by adding at the end the following:719.Responses to safety recommendations(a)In generalWhen the National Transportation Safety Board submits a recommendation about transportation safety to the Commandant of the Coast Guard, the Commandant, not later than 90 days after receiving the recommendation, shall give the Board a formal written response to each recommendation. The response shall indicate whether the Commandant intends—(1)to carry out procedures to adopt the complete recommendation;(2)to carry out procedures to adopt a part of the recommendation; or(3)to refuse to carry out procedures to adopt the recommendation.(b)Timetable for completing procedures and reasons for refusalA response under paragraphs (1) or (2) of subsection (a) shall include a copy of a proposed timetable for completing the procedures. A response under subsection (a)(2) shall detail the reasons for the refusal to carry out procedures on the remainder of the recommendation. A response under subsection (a)(3) shall detail the reasons for the refusal to carry out procedures.(c)Public availabilityThe Board shall make a copy of each recommendation and response available to the public at reasonable cost.(d)Reporting requirements(1)Annual regulatory status reportsOn February 1 of each year, the Commandant shall submit a report to Congress and the Board containing the regulatory status of each recommendation made by the Board to the Commandant that is on the Board's most wanted list. The Commandant shall continue to report on the regulatory status of each such recommendation in the report due on February 1 of subsequent years until final regulatory action is taken on that recommendation or the Commandant determines and states in such a report that no action should be taken.(2)Failure to reportIf on March 1 of each year the Board has not received the Commandant's report required by this subsection, the Board shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of the Commandant's failure to submit the required report.(3)Compliance report with recommendationsNot later than 90 days after the date on which the Commandant submits a report under this subsection, the Board shall review the Commandant's report and transmit comments on the report to the Commandant, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives..(b)Clerical amendmentThe analysis for chapter 7 of title 14, United States Code, is amended by inserting after the item relating to section 718 the following:719. Responses to safety recommendations..